Name: Commission Regulation (EEC) No 2572/89 of 24 August 1989 amending Regulation (EEC) No 3929/87 on harvest, production and stock declarations relating to wine- sector products
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  food technology;  information technology and data processing;  Europe;  agricultural activity
 Date Published: nan

 25. 8 . 89 Official Journal of the European Communities No L 249/39 COMMISSION REGULATION (EEC) No 2572/89 of 24 August 1989 amending Regulation (EEC) No 3929/87 on harvest, production and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing .the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 3 (4) thereof, Whereas the difficulties which justified the provisional exemption of certain categories of producer in Greece from the obligations laid down in Articles 1 and 3 of Commission Regulation (EEC) No 3929/87 (3) still persist ; whereas the validity of the derogation arrangements laid down for the abovementioned producers should accordingly be extended for one more wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 16 of Regulation (EEC) No 3929/87 is replaced by the following : Article 16 In Greece, for the 1984/85 to 1989/90 wine years, harvesters who, apart from the grapes which they themselves process into wine for family consumption, sell their entire grape harvest with a view to processing by third parties shall be exempt from the obligations laid down in Articles 1 and 3 . In the case of grapes sold in accordance with the first paragraph, wine makers shall obtain a declaration, signed by the supplier, stating the yield per hectare of the grapes concerned.' Article 2 This Regulation shall enter into force on 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 128, 11.-5 . 1989, p. 31 . (3) OJ No L 369, 29 . 12. 1987, p . 59.